UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6117



VINCENT BARR,

                                              Plaintiff - Appellant,

          versus


WILLIAMSBURG COUNTY SHERIFF’S DEPARTMENT;
KELVIN WASHINGTON, Sheriff; G. F. PRESSLEY,
Jail Administrator; DAVID BRAYBOY, Chief
Security; FNU MCCRAY, Lieutenant; SAMANTHA
DOE, Shift Sergeant; JOHN DOE, Violating
Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron M. Currie, District Judge.
(CA-02-167)


Submitted:   March 6, 2003                 Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Barr, Appellant Pro Se. Charles John Hupfer, Jr., WILLCOX,
BUYCK & WILLIAMS, P.A., Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vincent Barr appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42

U.S.C. § 1983 (2000) complaint.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Barr v. Williamsburg County Sheriff’s

Dep’t, No. CA-02-167 (D.S.C. filed Dec. 27, 2002; entered Jan. 2,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             AFFIRMED




                                  2